DETAILED ACTION
Response to Amendment
Responsive to the supplemental amendment filed February 14, 2022. Claims 1, 7, 10-11, 15, and 18 were amended. Claim 12 was canceled. Claims 1-11 and 13-20 remain. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Fields et al (US 10,935,974) in view of Udaka et al (US 2014/0336896). 
As per claim 1, Fields et al teach an apparatus for providing a safety strategy in a vehicle, the apparatus comprising: 
a sensor configured to obtain sensing information about an outside of the vehicle (see at least column 1, lines 5-7; autonomous vehicle has sensors, column 11, lines 58-64; road sensors and other vehicle sensors); 
(see at least figs 3-4), wherein the control circuit is configured to: 
recognize an event associated with a critical situation of the vehicle based on at least a portion of the sensing information or the road information, while performing autonomous control and when the event is a planned event, maintain the autonomous control, output a transition demand using the output device, and control the vehicle according to a predetermined strategy for the critical situation (see at least column 4, line 63-column 5, line 17); and when the event is an unplanned event, output the transition demand and control the vehicle according to the predetermined strategy (see at least column 5, lines 17-31), 
	wherein the control circuit is configured to control the vehicle according to an emergency
control strategy for the critical situation, when deceleration of the vehicle required to avoid the
critical situation is greater in magnitude than a predetermined value (see at least column 5, lines 22-32).
	Fields et al teach that when an autonomous vehicle detects that it is traveling at a high rate of speed and is approaching a sudden traffic jam it can control movement of the vehicle to reduce the risk of an vehicle crash (see at least column 5, lines 8-32) but fails to explicitly teach wherein the control circuit is configured to control the vehicle according to an emergency control strategy for the critical situation, when deceleration of the vehicle required to avoid the critical situation is greater in magnitude than a predetermined value.
As per claim 2, Fields et al teach wherein the planned event is associated with a driving road or a driving lane of the vehicle (see at least column 4, line 63-column 5, line 17).  
As per claim 3, Fields et al teach wherein the unplanned event is associated with an external object or a failure of an autonomous system of the vehicle (see at least column 5, lines 17-31).   
As per claim 4, Fields et al teach wherein the control circuit is configured to: calculate an expected remaining time taken until the event occurs, when the event is the planned event; maintain the autonomous control, when the expected remaining time is greater than a sum of a first time interval and a second time interval; output the transition demand, when the expected remaining time is less than or equal to the sum of the first time interval and the second time interval and is greater than the second time interval; and control the vehicle according to the predetermined strategy, when the expected remaining time is less than or equal to the second time interval (see at least column 5, lines 17-31).  
As per claim 5, Fields et al teach wherein the first time interval is preset (non-functional descriptive language).
As per claim 6, Fields et al teach wherein the second time interval is calculated based on a speed of the vehicle (see at least column 5, lines 17-31).    
As per claim 7, Fields et al teach wherein the control circuit is configured to: when the event is an unplanned event, immediately output the transition demand and calculate an expected remaining time taken until the event occurs; and control the vehicle according to the predetermined strategy together with outputting the transition demand, when the expected remaining time is less than a specified time interval (see at least fig 4).  
As per claim 8, Fields et al teach wherein the specified time interval is calculated based on a speed of the vehicle (see at least column 5, lines 17-31)
As per claim 9, Fields et al teach wherein the control circuit is configured to: immediately control the vehicle according to the predetermined strategy together with outputting the transition demand, when the event is the unplanned event (see at least column 5, lines 17-31).    
As per claim 10, Fields et al teach wherein the control circuit is configured to: immediately control the vehicle according to the predetermined strategy together with outputting the transition demand, when the event is an event where a surrounding vehicle cuts in (see at least column 5, lines 17-31).    
As per claim 11, Fields et al teach wherein the control circuit is configured to: immediately control the vehicle according to the predetermined strategy together with outputting the transition demand, when the event is a failure of an autonomous system (see at least column 5, lines 15-16).    
As per claim 13, Fields et al teach wherein the control circuit is configured to: hand over control authority to a driver of the vehicle, when an input by the driver is received after the transition demand is output (see at least column 14, lines 13-27).  
As per claim 14, Fields et al teach wherein the predetermined strategy comprises stopping in lane, deceleration in lane, or movement toward a shoulder (see at least column 5, lines 17-31).    
Claims 15-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/               Primary Examiner, Art Unit 3661